STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

JEFFREY BARRERA NO. 2022 CW 0876
VERSUS
JOHN DOE, BYRON HOLMES, AND OCTOBER 11, 2022

SAFE AUTO INSURANCE COMPANY

 

In Re: Safe Auto Insurance Company, applying for supervisory
writs, 22nd Judicial District Court, Parish of St.
Tammany, No. 202111377.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.
WRIT DENIED.

JMG
EW

Whipple, C.J., would not consider the writ application, but
would provide relator the opportunity to refile its writ
application with documentation to show whether the motion for
new trial filed by Plaintiff, Jeffrey Barrera, was timely.

COURT OF APPEAL, FIRST CIRCUIT

ASW

DEPUTY CLERK OF COURT
FOR THE COURT